Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 1 of 6 PageID #: 13715



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    IMAGE PROCESSING                              §
    TECHNOLOGIES, LLC,                            §
                                                  §
                Plaintiff,                        §
                                                  §
    v.                                            §
                                                           Case No. 2:20-cv-00050-JRG-RSP
                                                  §
    SAMSUNG ELECTRONICS CO., LTD.,                §
    and SAMSUNG ELECTRONICS                       §
    AMERICA, INC.,                                §
                                                  §
                Defendants.                       §

                                    MEMORANDUM ORDER

          Before the Court is Plaintiff Image Processing Technologies, LLC’s (“IPT”) Motion to

   Strike Portions of Expert Reports and Preclude Certain Testimony of Dr. Robert L. Stevenson

   (“Motion”). Dkt. No. 15. IPT’s Motion seeks to strike portions of three expert reports from

   Samsung’s technology expert Dr. Robert L. Stevenson (“Dr. Stevenson”) and preclude Dr.

   Stevenson from giving certain testimony.

          After due consideration, the Court GRANTS-IN-PART and DENIES-IN-PART. The

   Court accordingly ORDERS that Dr. Stevenson’s Third Report ¶¶ 579-580, and both §VII(A)

   and §VII(B) which includes ¶¶ 63-67, be STRICKEN from his report and related testimony.

          I.     BACKGROUND

          The Motion, including briefing, was refiled in the present case on March 10, 2020. The

   Motion was originally filed in Case No. 2:16-cv-00505-JRG (“Original Action”), which was

   stayed on October 17, 2017 pending completion of Inter Partes Review (“IPR”) involving the

   asserted patents. Image Processing Technologies, LLC v. Samsung Electronics Co., Ltd. et al.,

   2:16-cv-00505-JRG, Dkt. No. 356 at 1-2. The present case is severed from the Original Action.


                                                 1/6
Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 2 of 6 PageID #: 13716



   Timeliness concerns relate to the filing dates and docket control orders issued in the Original

   Action. A timeline of relevant dates follows.

          On June 30, 2017, Samsung served IPT the Expert Report of Prof. Robert Louis

   Stevenson Regarding Invalidity of U.S. Patent Nos. 6,959,293; 8,893,134; 6,717,518 (“Dr.

   Stevenson’s First Report”). Dkt. No. 12-8. On July 26, 2017, Samsung served IPT the Rebuttal

   Technical Expert Report of Prof. Robert Louis Stevenson (“Dr. Stevenson’s Second Report”).

   Dkt. No. 17-5. On August 25, 2017, Samsung served IPT the Supplemental Rebuttal Expert

   Report of Dr. Robert Louis Stevenson (“Dr. Stevenson’s Third Report”). Dkt. No. 17-6.

          In the years since then, much has changed. The only live patent claim in this case is

   Claim 1 of U.S. Patent No. 6,959,293 (the “’293 Patent”). Dkt. No. 1 at 7. Samsung no longer

   asserts invalidity as a defense in this case. Dkt. No. 67 at 2. The Court has found several motions

   that were filed in the Original Action and then re-filed in the present action are moot. Dkt. No.

   125, Dkt. No. 139, Dkt. No. 153.

          The present Motion asks the Court to strike portions of Dr. Stevenson’s First Report, Dr.

   Stevenson’s Second Report, and Dr. Stevenson’s Third Report. Dkt. No 15 at 5. The Court will

   analyze the arguments sequentially in the order they appear in the present Motion as they relate

   to different legal issues, several of which are mooted or have been remedied by prior orders.

          II.     ARGUMENTS

                  a. Dr. Stevenson’s Opinions Based on Improper Pirim Testimony Should be

                      Stricken and Precluded from Trial

          IPT asserts that Dr. Stevenson relies on the deposition testimony of Patrick Pirim (“Mr.

   Pirim”), the ‘293 Patent’s inventor, for various purposes. Dkt. No. 15 at 5-8. These purposes

   include supporting invalidity contentions, support for a prior art argument regarding the GVPP-6



                                                   2/6
Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 3 of 6 PageID #: 13717



   chip, and specifically in Dr. Stevenson’s Third Report at ¶¶ 172 and 579, an argument that “the

   asserted patents do not cover algorithms that are computationally intensive such as the cascaded

   Haar filter or Viola-Jones.” Id. Mr. Pirim has not been designated or disclosed as an expert in this

   case.

           Samsung no longer asserts invalidity as a defense in this case. Dkt. No. 67 at 2. As such,

   the first two issues here are MOOT. The third issue remains. In Dr. Stevenson’s Third Report at

   ¶ 172, he cites Mr. Pirim’s testimony as follows:

                  “For example, the named inventor of the Asserted Patents, Patrick

                  Pirim, stated at his deposition:

                  Q. Are there other technologies, other ways to detect faces in an

                  image that do not use the technology you developed?

                  MR. CHAPMAN: Objection to form.

                  A. Yes.

                  Q. What are some of those other methods that -- as you can recall

                  now?

                  A. For example, Viola and Jones in 2005 developed a method that

                  is used in practically all current devices.

                  Q. And you did not develop or invent the Viola-Jones method,

                  correct?

                  A. The method is completely different. It's extremely calculation-

                  heavy. However, they had results quickly and they were encouraged

                  naturally by the fact that it works. So even if it's very calculation-

                  heavy, it works.



                                                     3/6
Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 4 of 6 PageID #: 13718



                  Patrick Pirim Dep. Tr. 112:10 - 114:23.”

   Dkt. No. 15-6 at 3-4. Samsung argues that regarding this issue, IPT is misinterpreting Mr. Pirim’s

   testimony about the Viola-Jones algorithm, Haar algorithm, and others as “testimony regarding

   what the asserted patents cover.” Instead, Samsung contends the testimony is directed to whether

   the GVPP-6 used such methods. If Samsung is correct, the testimony is not relevant because

   invalidity is no longer asserted. On the other hand, if Samsung were to use this segment of ¶ 172

   for a non-infringement argument, it would be an improper expert opinion from Mr. Pirim.

   Accordingly, the Court will STRIKE this segment of ¶ 172 of Dr. Stevenson’s Third Report,

   leaving the remaining text:

                  “172. The Face Detection algorithms (MCT FD, MVFD, VRA, LBP

                  FD, ArcSoft FD, Omron FD, and Omron HW FD) and Eye

                  Detection algorithms (MCT ED, LBP ED, and ArcSoft ED) all

                  operate to detect faces (or eyes) based on sets of filters that are

                  prepared offline in advance using a large collection of known face

                  or eye images to “train” the filters.3 These algorithms are often

                  referred to as cascaded Haar filter algorithms or Viola-Jones

                  algorithms (discussed further below) because they apply multiple

                  filters to each area of the image to identify patters that resemble

                  those in the set of images used to train the filters. This makes these

                  algorithms very computationally intensive, which is actually the

                  opposite of what the Asserted Patents seek to achieve.”

   Likewise, the Court STRIKES ¶¶ 579-580 in Dr. Stevenson’s Third Report.




                                                  4/6
Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 5 of 6 PageID #: 13719



                  b. Dr. Stevenson’s Untimely Invalidity Opinions Should be Stricken and

                      Precluded from Trial

          Samsung no longer asserts invalidity as a defense in this case. Dkt. No. 67 at 2. As such,

   this issue is MOOT.

                  c. Dr. Stevenson’s Determination of Comparable Licenses is Unreliable and

                      His Testimony Regarding Samsung’s Licenses Should Be Excluded from

                      Trial

          In ¶¶ 62-75 of Dr. Stevenson’s Second Report, Dr. Stevenson describes several patent

   license agreements Samsung entered with third parties. Dkt. No. 15-9 at 26-34. IPT asserts two

   objections: (1) that Dr. Stevenson concludes that the Adrian and Cutting Edge license

   agreements are technologically comparable to the asserted patents without performing a

   sufficient analysis, and (2) that additional patents were discussed without an opinion regarding

   comparability between those patents and the asserted patents.

          Whether Dr. Stevenson sufficiently analyzes the technical comparability with the asserted

   patents no longer requires the asserted Laserdynamics, Inc. analysis by the Court. The Adrian

   and Cutting Edge license agreements were technologically compared in his report only to U.S.

   Patent Nos. 5,831,669, 8,467,672, and 9,485,403, all patents that are not asserted in the present

   case. Dkt. No. 15-9 at 28-29. Dr. Stevenson provides no technical comparison to the ‘293 Patent,

   the only patent at issue in the present case. Accordingly, the Court STRIKES §VII(A) and

   §VII(B) from Dr. Stevenson’s Second Report, which includes ¶¶ 63-67.

          Regarding the additional patents, IPT’s Motion in Limine #14 addressed them and

   provided the appropriate remedy: Samsung is not precluded from presenting the non-comparable

   licenses, but the dollar amounts from the licenses shall be redacted. Dkt. No. 171 at 5.



                                                  5/6
Case 2:20-cv-00050-JRG-RSP Document 188 Filed 06/23/20 Page 6 of 6 PageID #: 13720



   Accordingly, the motion is denied as to the second issue here, with the instruction that Dr.

   Stevenson will not refer to the dollar amounts redacted from the licenses.

                  d. Dr. Stevenson’s Opinions Regarding Non-Infringing Alternatives Not

                      Disclosed in Discovery Should Be Excluded

          Samsung’s failure to clearly identify FotoNation as a non-infringing alternative before Dr.

   Stevenson’s Third Report is discussed in a previous order. Dkt. No. 123 at 5-7. This issue was

   remedied in that order by granting IPT leave to file the September 7, 2017 Supplement to the

   Expert Report of Paul C. Benoit. Id. at 4, 8. Furthermore, both parties were granted leave to serve

   additional supplemental reports by the Amended Docket Control Order of March 27, 2020. Dkt.

   No. 62. Any prejudice caused by Samsung’s lack of clear identification of FotoNation as a non-

   infringing alternative has been mitigated, and the Court DENIES striking the opinion.
  .
                   e. Dr. Stevenson’s Opinions Regarding Prior Art Related to Samsung’s IPRs

                      Should Be Stricken and Precluded from Trial

          Samsung no longer asserts invalidity as a defense in this case. Dkt. No. 67 at 2. As such,

   this issue is MOOT.

          III.    CONCLUSION

          In sum, the Court ORDERS that Dr. Stevenson’s Third Report ¶¶ 579-580, and both

   §VII(A) and §VII(B) which includes ¶¶ 63-67, be STRICKEN from the reports and any related

   testimony.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 23rd day of June, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE


                                                  6/6
